Citation Nr: 1030784	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
lumbar spine degenerative disc disease with intermittent left 
lower extremity radiculopathy, prior to July 20, 2007.

2.  Entitlement to an evaluation greater than 40 percent for 
lumbar spine degenerative disc disease with intermittent left 
lower extremity radiculopathy, beginning July 20, 2007.

3.  Entitlement to an evaluation greater than 10 percent for 
cervical spine degenerative disc disease and herniated nucleus 
pulposus with intermittent left upper extremity radiculopathy, 
prior to July 20, 2007.  

4.  Entitlement to an evaluation greater than 30 percent for 
cervical spine degenerative disc disease and herniated nucleus 
pulposus with intermittent left upper extremity radiculopathy, 
beginning July 20, 2007.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to November 1985 
and from November 2004 to November 2005, with additional service 
in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2006, August 2006, and January 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's last VA spine examination was conducted in July 
2007.  However, the record reflects that the Veteran underwent 
spine surgery in May 2008, and although the claims file contains 
the operative report from that surgery, there are no more recent 
treatment records, VA or private, to indicate the current 
severity of the Veteran's cervical and lumbar spine disorders.  
In a June 2010 statement, the Veteran's representative indicated 
the Veteran's contention that the disorders have increased in 
severity since the July 2007 VA examination, and since the May 
2008 surgery.  As such, the July 2007 VA examination report is 
inadequate because it may not reflect the current symptomatology 
of the Veteran's cervical and lumbar spine disorders.  
Accordingly, new VA examinations are required.  See Barr v. 
Nicholson, 21 Vet. App. 303, 305 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).

Accordingly, the case is remanded for the following actions:

1.  Schedule the Veteran for VA spine and 
neurological examinations to determine the 
current severity of his service-connected 
cervical and lumbar spine disorders.  The 
claims folder and a copy of this Remand 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies, to include those required to 
objectively document neurologic 
manifestations of the Veteran's cervical 
and/or lumbar spine disorders, must be 
accomplished.  As to all information 
requested below, a complete rationale for 
all opinions must be provided.  

The examiner must state whether there is 
any evidence of favorable or unfavorable 
anklyosis of the spine, and determine the 
range of motion of the cervical and lumbar 
spines, in degrees, noting by comparison 
the normal range of motion of the spine.  
It must also be determined whether there 
is weakened movement, excess fatigability, 
or incoordination attributable to the 
Veteran's cervical and/or lumbar spine 
disorders, expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable anklyosis due 
to any weakened movement, excess 
fatigability, or incoordination.  Finally, 
an opinion must be stated as to whether 
any pain found in the cervical and/or 
lumbar spine could significantly limit 
functional ability during flare-ups or 
during periods of repeated use, noting the 
degree of additional range of motion loss 
or favorable or unfavorable anklyosis due 
to pain on use or during flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the Veteran's 
cervical and/or lumbar spine disorders.  
It must also be noted whether the Veteran 
has intervertebral disc syndrome; if so, 
the examiner must state whether the 
Veteran experiences incapacitating 
episodes, as defined by 38 C.F.R. § 4.71a, 
and the frequency and total duration of 
such episodes over the course of the past 
12 months.  

2.  Notify the Veteran that it is his 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for his 
scheduled examination(s), obtain 
documentation showing that notice 
scheduling the examination(s) was sent to 
his last known address of record, and 
indicate whether any notice that was sent 
was returned as undeliverable.

3.  When the above development has been 
completed, readjudicate the issue of 
entitlement to increased evaluations for 
the Veteran's lumbar spine and cervical 
spine disabilities.  If any benefit sought 
on appeal remains denied, issue an 
additional supplemental statement of the 
case to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, return the appeal 
to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


